DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the 07/17/2020 Non-Final Office Action, claims 30-41, 45-48, and 52-55 were pending. Claims 20-34, 38, 40, 41, 45-48, and 52-55 were rejected. Claims 35-37 and 39 were withdrawn.
In Applicant’s 01/19/2021 Reply, claim 30 was amended. Claims 52-54 were canceled. Claim 56 was added. 
Claims 30-41, 45-48, 55, and 56 remain pending.

Remarks and Amendments
	Claims 30-34, 38, 40-41, 45-48, and 52-55 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazed et al. (US 2009/0252796) and Korean Publication (KR 2004052398 A) and Ochoa (US 2005/239887):

    PNG
    media_image1.png
    714
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    826
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    616
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    531
    626
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    169
    604
    media_image5.png
    Greyscale

	Applicant amended claim 30 to limit the amounts of extracts to corresponding to the supporting data demonstrative of unexpected results discussed in the 10/21/2019 Declaration of Dr. Shanta Banerjee under 37 CFR 1.132. As such, this rejection is withdrawn.
	The restriction requirement is withdrawn over claims 35-37 and 39, which require the limitations of claim 34, against which there are no outstanding rejections. Claims 35-37 and 39 are rejoined. 

35 U.S.C. 112(d):  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 recites the method of claim 30, “wherein the method is used in the prevention of or as prophylactic treatment for diabetes type II in an early stage.” Claim 31 does not further limit claim 30, because claim 30 requires the patient to have type II diabetes. Claim 31, drawn to prevention and prophylaxis, does not require the patient to have type II diabetes and thus does not further limit claim 30. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  
Claims 31 and 32 provide for the method of claim 30 which is “used in” the prevention or prophylaxis of diabetes type II or a secondary disease associated therewith, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process Applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

35 USC 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31 and 32 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).





Conclusion
Claims 30-41, 45-48, 55, and 56 are pending.
Claims 30, 32, 34-41, 45-48, 55, and 56 are allowed. 
Claims 31 and 32 are rejected.
Claim 33 is objected to. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655